Citation Nr: 0805486	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, also claimed as neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the hearing is associated with the veteran's claim folder.

An appeal on the issue of service connection for a scar on 
the head was withdrawn at the Board hearing.  

The appeal on the issue of service connection for 
degenerative joint disease of the cervical spine is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that his present disability was caused 
by an injury he received in service when a steel hatch fell 
on his head.  The claim was denied, in part, because there 
was no record of such an injury in his service medical 
records (SMRs).  At the Board hearing in April 2007, the 
veteran presented a letter from the Navy corpsman who treated 
him for the injury in service, describing the injury and the 
treatment he provided.  The record also includes an earlier 
statement from C.I. Campbell, M.D., in which he indicated 
that the veteran's neck pain was most likely associated with 
an in-service head injury.  Additionally, the record contains 
a statement from Eric Bowman, a chiropractor who has treated 
the veteran, which states that the type of arthritis the 
veteran has occurs after cervical spine injuries.
As the record contains evidence of an in-service injury and 
competent medical opinions associating the veteran's current 
cervical spine disability with that injury, the Board finds 
that a VA examination is warranted in order to clarify the 
etiology of the veteran's disability.   See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.	Arrange for the veteran to receive a VA 
examination for the purpose of 
determining the nature and etiology of 
the veteran's claimed degenerative 
joint disease of the cervical spine.  
The claims file must be made available 
to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the cervical spine and 
provide a diagnosis for any pathology 
found.  Following a review of the 
relevant medical evidence in the claim 
file, the examiner should be asked 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any disability of the veteran's spine 
is causally related to the veteran's 
service, including the injury as 
described by him and the retired 
corpsman.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



